DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawing
Applicant’s Remarks (filed on 10/04/2021) are persuasive in indicating where insulating substrate 3 and electronic component 21 are shown in the drawings. The Drawing Objection cited in the last office action (mailed 05/04/2021) are withdrawn. 

Response to Remarks & Claim Amendments
Applicant’s Claim Amendments (filed on 10/04/2021), with respect to the 112(b) rejection of claim 15 that was cited in the last office action (mailed 05/04/2021), is persuasive due to the cancelling of claim 15. The 112(b) rejection of claim 15 is withdrawn.

Applicant's Claim Amendments (filed on 10/04/2021) with respect to the 103 rejection of independent claims 1, 9, and 12 are persuasive due to rolling-up and incorporating the limitations of objective claim 5. The limitations of claim 5 defines the limitations of the metal layer
Metal layer located on a surface of the second layer opposite to the surface in contact with the first layer and containing a manganese compound and/or a molybdenum compound.
A manganese silicate phase and/or a magnesium silicate phase in the interface area between the insulating substrate and the metal layer.

 The rejection and objections of claims cited in the last Office Action (mailed on 05/04/2021) are withdrawn.
	
Allowable Subject Matter
Claims 1-4, 6-14, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a wiring board, comprising: …a metal layer located on a surface of the second layer opposite to a surface in contact with the first layer and containing a manganese compound and/or a molybdenum compound; and a manganese silicate phase and/or a magnesium silicate phase in an interface area between the insulating substrate and the metal layer, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned claims 2-4 and 6-8 are allowed.
Regarding independent claim 9, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a wiring board, comprising: …a metal layer located on a surface of the second layer opposite to a surface in contact with the first layer and containing a manganese compound and/or a molybdenum compound; and a manganese silicate phase and/or a magnesium silicate phase in an interface area between the insulating substrate and the metal layer, as recited in combination in independent claim 9. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 9, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 10-11 are allowed.
Regarding independent claim 12, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a wiring board, comprising: …a metal layer located on a surface of the second layer opposite to a surface in contact with the first layer and containing a manganese compound and/or a molybdenum compound; and a manganese silicate phase and/or a magnesium silicate phase in an interface area between the insulating substrate and the metal layer…, as recited in combination in independent claim 12. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 12, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 13-14 and 16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847